Case 4:19-cv-00655-BSM Document 59-2 Filed 10/14/20 Page 1 of 12
           Case 4:82-cv-00866-DPM
           Case 4:19-cv-00655-BSM Document
                                  Document 5543
                                           59-2 Filed
                                                Filed 10/14/20
                                                      11/22/19 Page
                                                               Page 22 of
                                                                       of 12
                                                                          12


information included in a complete version of the report (meaning the version containing

more than the “Discipline Summary”). Omission encompasses the data permitting

identification of racial disparity, by school and the District as a whole, for each form of

discipline. Inclusion of enrollment by race, separately by gender, is a key factor. This

data allows identification of disparity. The gender numbers are needed; disparity at times

differs by gender. Another feature, the Report identifies for each form of discipline the

number of group members subject to one or more instances of a technique and the total

uses of the technique. In short, the report can be used to evaluate the asserted two

dimension “primary focus.” Intervenors will perform analyses based on multiple annual

reports.

      Two initiatives are “multiage classrooms for elementary students” and “alternative

learning classrooms for secondary students.”          [At 3]. Intervenors will address

assignment criteria, school locations, programming, duration of assignments, and racial

make-up.

      Many other initiatives are said to produce documents. Documentary discovery and

efforts to assess implementation, its duration, and consistency from school to school are

appropriate steps. Methods will be found to test other assertions. See LRSD v. State of

Arkansas, 664 F.3d 738, 749, 750, 751 and passim+ (8th Cir. 2011) (repeated emphasis

on actual implementation of Plan 2000 requirement).

      The District includes excerpts from the “Comments” section of the Court expert’s

report. [Doc. # 5533 at 1-2]. Intervenors did not have the opportunity to provide input,
                                            2
         Case 4:82-cv-00866-DPM
         Case 4:19-cv-00655-BSM Document
                                Document 5543
                                         59-2 Filed
                                              Filed 10/14/20
                                                    11/22/19 Page
                                                             Page 33 of
                                                                     of 12
                                                                        12


to be considered for possible inclusion in this report. Intervenors plan to identify the

expert’s request for information to the District on this topic and to secure a copy of all

documents provided to the expert by the District. Intervenors will request an interview

opportunity to learn other elements of the process followed in preparing the report and to

discuss its content. One wonders, for example, how many of the claimed documents

evidencing implementation the Court expert examined.

      The District identified eliminating disparity in discipline as one focal point. It is

noteworthy that neither the District’s notice, nor the expert’s report discusses disparity in

a manner taking account of enrollment for each racial group. Consideration of

enrollment is necessary to permit comparison of discipline rates.

      [B.] Achievement

      PCCSD expresses its belief in its unitary status, claiming “[compliance] in good

faith with the requirements of Plan 2000 and the goals of the Ross plan.” It asserts “a

structured, systemic and targeted instructional approach that positively affects

achievement for all students while specifically targeting African American students to

reduce the performance gap with their non-black peers.” [Doc. # 5533 at 4]. The text

then identifies approximately 22 “approach[es].” There are four references to a 2019-20

activity; one of these relates to the AVID program, mentioned at three points in this

section. [At 5, 6, 6-7]. Several months of implementation cannot “prove a long-term

good-faith commitment to the requirements of the plan.” LRSD v. State of Arkansas,

664 F.3d at 755 (citation omitted).”      Intervenors will identify ways to assess actual
                                             3
          Case 4:82-cv-00866-DPM
          Case 4:19-cv-00655-BSM Document
                                 Document 5543
                                          59-2 Filed
                                               Filed 10/14/20
                                                     11/22/19 Page
                                                              Page 44 of
                                                                      of 12
                                                                         12


implementation of the programs identified, including the duration element.

      There are two references to the Donaldson program. [At 6, 7] Intervenors will

assess PCSSD’s implementation efforts regarding the program.

      There is no reference to data bearing on the existence and the extent of the

achievement gap. Intervenors will conduct discovery and other information gathering on

this topic. See LRSD v. State of Arkansas, 664 F.3d at 756-57.

      [C.] Facilities; PCSSD’s Notice and Intervenors’ Planned Efforts

       The PCSSD facilities section is brief, one and one-third total pages, with

approximately one -third devoted to the period of State control. [Doc. # 5533 at 7-8

(Oct. 24, 2019)]. For this roadmap segment, three matters discussed by PCSSD in its

sixth facility report and here warrant discussion.

      First. The following text, with no reference to the old ROTC Building at Mills ,

appears in the sixth PCSSD facility report [Doc. 5522 at 1 (Sept. 30, 2019):

      The architects have completed some preliminary design recommendations
      for additional classroom programming at Mills High School. While the
      administration has a recommendations of the options presented [sic], it may
      prove prudent to conduct additional evaluation and receive public and
      patron input before publishing these new concepts.

The District suggests, somewhat tentatively, future explanation of this work. [Doc. #

5522 at 2].

       The PCSSD notice memo includes this sentence [Doc. # 5533 at 8 (Oct. 24,

2019)]:

      However, there is much additional information to present to the Court at the
                                             4
         Case 4:82-cv-00866-DPM
         Case 4:19-cv-00655-BSM Document
                                Document 5543
                                         59-2 Filed
                                              Filed 10/14/20
                                                    11/22/19 Page
                                                             Page 55 of
                                                                     of 12
                                                                        12


      appropriate time as to why PCSSD believes it to be unitary in facilities.

The PCSSD notice memo then states regarding new Mills High [Doc. # 5533 at 8]:

      The Mills High School project is substantially complete except for final
      decisions as to whether or not to convert the current ROTC Building to a
      new facility to house special programs.

      Using this “roadmap,” Intervenors might well get lost. The first quotation might

encompass a substantial additional effort at new Mills High. The second quotation

expresses a secret. The third quotation refers only to the ROTC Building. Intervenors do

not understand PCSSD’s plan.

      Second. PCSSD writes that “the Arkansas Department of Education implemented

a “‘sustainment, restoration and modernization plan’ (SRM) that resulted in the current

construction projects.”   [Doc. # 5533 at 7]. It then cites “a facilities three-tiered

platform for success ultimately overseen by the elected PCSSD Board of Directors.” [At

7, 8]. Discovery will pursue these documents.

      Third. The reference in the notice memo to the ADE plan is part of a paragraph

mentioning the period of State control and planning following the return to PCSSD

Board of Directors oversight. [Doc. # 5533 at 7]. The paragraph includes this thought:

      Most of the substantial decisions that resulted in commencement of
      construction of Mills High School, the Mills Middle School conversion,
      Robinson Middle School and the construction at Sylvan Hills High School
      site were made and approved by the Commissioner of Education while
      PCSSD was under the control of the State of Arkansas and functioned with
      the Commissioner of Education as its school board. [At 7]

The State control point, with mention of “current momentum,” is also made briefly in

                                            5
         Case 4:82-cv-00866-DPM
         Case 4:19-cv-00655-BSM Document
                                Document 5543
                                         59-2 Filed
                                              Filed 10/14/20
                                                    11/22/19 Page
                                                             Page 66 of
                                                                     of 12
                                                                        12


the first paragraph of the PCSSD response to Intervenors’ facility report comments.

[Doc. # 5537 at 1].

      Intervenors maintain that the State/Commissioner’s role will support requiring the

State’s participation in a remedy, if the Court ultimately agrees that a Mills High, Plan

2000-based remedy is warranted. Documents show a State role in both: [i] the March

2016 reduction of the budget for the new Mills High project (Doc. # 5528, Exh. 5), not

corrected until well into the construction period (Doc. # 5337 at 6-7 [Oct. 9, 2017]) and

[ii] changes in “the original design of Mills that was presented to the Advisory Board

and the Commissioner. . . . ” [Doc. # 5337 at 5] Beyond this however, if the Court

reaches this point on remedy, the cited State role will provide no advantage to PCSSD in

a facility unitary status effort. The PCSSD school directors will be subject to an earlier

Plan 2000 violation supporting a remedy, by reason of their substitution as defendants

in their official capacities. See Rule 25(d)(1), Fed.R.Civ.Pro.; [Case Doc. # 4608 at 2-5

(Aug. 15, 2011)].

      Intervenors provide notice     that they will be seeking in the hearing relief to

address the inequality of Mills High School, as well as relief regarding College Station

and Harris Elementary Schools. See Part D. below. Plan B did not include a new

Robinson Middle School. It included a $5 million dollar rehabilitation project to make

Mills Middle School available. Intervenors will consider this step in the light of the

Robinson Middle School project and the equality mandate of Plan 2000.

      The PCSSD notice memo states [Doc. # 5533 at 8]: “the Sylvan Hills High
                                            6
         Case 4:82-cv-00866-DPM
         Case 4:19-cv-00655-BSM Document
                                Document 5543
                                         59-2 Filed
                                              Filed 10/14/20
                                                    11/22/19 Page
                                                             Page 77 of
                                                                     of 12
                                                                        12


School project continues apace . . . .” Preparation will include a comparison of the new

Mills High School and the new Sylvan Hills High School. This step was delayed by the

status of construction at the time of the initial visit by the Court and the parties.

Intervenors have provided considerable notice of their anticipated evidentiary plans to

date. See Case Docs. # 5403, 5406-07 (documents regarding Intervenors’ motion for

facility relief); Doc. # 5528 (Intervenors’ comments on PCSSD facility reports).

      The PCSSD response to Intervenors’ comments was frequently significantly

lacking in merit, or non-responsive. The following discussion adds to the roadmap

regarding Intervenors’ plans.

      [1] PCSSD identified the planned capacity of new Mills High as 750 not only in

the October 21, 2016 notice letter, but also in its State-required 2018 Facility Master

Plan [Tab 6, page 1 (“A new Mills High School to house 750 students is currently under

construction . . . .”] Three District reports have identified the “current” and the “future”

capacity as 700. [E.g. Doc. # 5495, Exh. 10]

      [2] PCSSD acknowledged [“change”] in “the original design of Mills that was

presented to the Advisory Board and the Commissioner . . . .” [Doc. # 5337, Oct. 9,

2017, at 5] The District’s response ignores this admission, mentioning only the report

that PCSSD’s Derek Scott directed the deletion of six classroom from the Mills project.

The source of this report does require development; and before, not during the trial. If

validated, it can hardly be dismissed as “just another allegation about changes that were

made in the middle of the Mills High School construction project.” See Doc.# 5537 at
                                             7
         Case 4:82-cv-00866-DPM
         Case 4:19-cv-00655-BSM Document
                                Document 5543
                                         59-2 Filed
                                              Filed 10/14/20
                                                    11/22/19 Page
                                                             Page 88 of
                                                                     of 12
                                                                        12


3. After Mills High opened, PCSSD replied to Mills High stakeholders’ complaint

about teachers “sharing classrooms.” The response accepted this contention and

indicated that the condition should be temporary. [Doc. # 5528, Exh. 2 at 6-7 (“This

plan will remain in place for the time being.”) ]

      [3] The material on PCSSD’s response to the Mills stakeholders includes a

statement by PCSSD Executive Director for Operations Curtis Johnson. Alluding to new

Mills and new Robinson, he stated: “Right now there’s current litigation that’s in place

so I’m unable to really discuss in great detail. What I will say is there are some things by

comparisons that we as a district have to address.”         [Doc. # 5528, Exh. 2 at 3

(emphasis added)]     PCSSD’s written response to         the stakeholders’ eight facility

concerns accepted their description of an issue in six instances. [Doc. # 5528, Exh. 2 at

6-8]. The District’s response on this point does not mention the issues raised by

stakeholders , Mr. Johnson’s statement, or the District’s written reply. [Doc. # 5537 at 3]

      [4] Intervenors relied upon Mrs. Joy Springer’s notes of a March 7, 2019,

monitoring visit to new Mills and follow-up in October during the current school year

(17 concerns). The heading to the March notes reads: “Observations and interviews with

school administrators, office staff, and various other staff persons in the school.” [5528,

Exh. 4 (emphasis added)] PCSSD’s critique ignores the reference to staff input,

characterizing Intervenors’ discussion, pejoratively, as “every whim and desire of

Intervenors,” “Ms. Springer[s] . . . allegations,” “Intervenors[‘] alleg[ations],” and “Ms.

Springer[‘s] added allegations to her laundry list of alleged and perceived wrongdoings
                                             8
          Case 4:82-cv-00866-DPM
          Case 4:19-cv-00655-BSM Document
                                 Document 5543
                                          59-2 Filed
                                               Filed 10/14/20
                                                     11/22/19 Page
                                                              Page 99 of
                                                                      of 12
                                                                         12


. . . .” [Doc. # 5537 at 1, 3, 4, 5].

       [5] Intervenors commented on elements of the PCSSD facility reports buttressing

their contention that new Mills High is a deficient, unequal facility.     The matters

discussed are [a] the slow pace in identifying future use, if any, of the ROTC building,

relevant because of a need to find space for the new “DRIVEN program” [Doc. # 5528

at 7-8]; [b] Robinson Middle advantaged by having a large space for initiating a new,

supplemental program, with this space not provided in new Mills High [Doc. # 5528 at

8]; [c] the need for “upgrades” at new Mills [Doc. # 5528 at 8]; and [d] indications of

deficient construction at new Mills [Doc. # 5528 at 8, 9-10]. As next shown, PCSSD

avoided a substantive response to two of these contentions and provided additional

evidence supportive of Intervenors’ concern or repeated the evidence relied upon in two

instances.

       [6] [a] The snail’s pace in addressing the ROTC building/DRIVEN program

issue continues [Doc. # 5537 at 6 (“status has [not] meaningfully changed”); [b]

response limited to continued effort regarding space at new Robinson Middle; no

addressing of comparison in available space, the point obvious from Intervenors’ text

[Doc. # 5537 at 6]; [c] response states that “Intervenors complain about ongoing

upgrades . . . [Doc. # 5537 at 6]; obvious from Intervenors’ text that need for upgrades

was cited as evidence of inequality of new Mills; and [d] facts showing deficient

construction are repeated [Doc. # 5537 at 6 (“protection panels”), at 7 (“replacement of

glass . . . was for safety purposes”).
                                           9
        Case 4:82-cv-00866-DPM
        Case 4:19-cv-00655-BSM Document
                               Document 5543
                                        59-2 Filed
                                             Filed 10/14/20
                                                   11/22/19 Page
                                                            Page 10
                                                                 10 of
                                                                    of 12
                                                                       12


      [7] In explaining the conclusion that new Robinson Middle is superior to new

Mills High the Court on September 24, 2018 cited a disparity in lighting adequacy. This

followed the Court’s prefacing its list of differences with the comment, much can be

addressed. After two 60-day report spreadsheets identified dollar amounts spent (Doc. #

5474, Exh. 1), Intervenors sought a “tangible action.” [Doc. # 5528 at 9] The reply

again mentioned expenditures and added: “Any perceived differences are perceptions

and not economic slights.” [At 9] Recently, PCCSD was again “non-responsive.”

[Doc. # 5537 at 6-7].

      [8] PCCSD’s responses to “Intervenors’ Allegations about Expenditures . . .”

provide two additional examples of the District avoiding         replies to Intervenors’

substantive point. [Doc. # 5537 at 7]. First. The discussion regarding “spreadsheets” is

off target. Documents provided by PCSSD evidenced that the District’s initial and

subsequent charts in the 60-day reports cited        maximum contract amounts, not

expenditures. Intervenors’ request for clarifying data, first made on August 8, 2019, has

yet to be fulfilled. [Doc. # 5528 at 11-12]. Second. Intervenors did discuss record

material regarding budget amounts and expenditures for new Mills and new Robinson

Middle. However, the discussion began with regard to his Honor having found that

PCSSD had been candid regarding actions being off track regarding Mills; and ended :

“In sum, whatever the ultimate expenditure,       it will be necessary to consider the

relationship of the inadequacies and inequality of the new Mills High facility to the

district’s earlier off-track performance.” [Doc. # 5528 at 11-12]. PCSSD did not
                                           10
        Case 4:82-cv-00866-DPM
        Case 4:19-cv-00655-BSM Document
                               Document 5543
                                        59-2 Filed
                                             Filed 10/14/20
                                                   11/22/19 Page
                                                            Page 11
                                                                 11 of
                                                                    of 12
                                                                       12


address this contention. Intervenors also note that the District’s belated notice letter of

October 21, 2016 indicated that the parameters of the Mills High facility were in place

as of that time. See Doc. 5528, Exh. 1 at 5 (“The building pad for the school project is

in place and foundation work will begin in the next few weeks.”)

      [D.] College Station and Harris Elementary Schools

      Tab 6, the “Narrative Analysis” of the District’s 20115 Facility Master Plan,

provides [at 1]:

      College Station (2 buildings) – Repairs over the past three years and
      planned upgrades will improve this campus but absent a complete
      replacement, facility parity is not attainable.

      Harris Elementary School (5 buildings) – Significant repairs over the past
      three years and planned repairs will improve this campus but absent a
      complete replacement, facility parity is not attainable.

      In response to Intervenors’ February 7, 2019 inquiry, PCSSD counsel replied that

“it remains the position of the District that it is premature to undertake any final

planning regarding College Station and Harris Elementary Schools. “ PCSSD now

repeats that response. [Doc. # 5337 at 8]. The District simultaneously asserts that “it is

unitary in the area of facilities.” [Doc. # 5337 at 8]. The Court’s JNPSD facility ruling

teaches that even if PCSSD identifies a Plan 2000-compliant facility remedy for these

two schools before July 2020, the proper course will be for the Court to retain

jurisdiction to insure proper implementation. [Doc. # 5445 at 20 (ruling on JNPSD

unitary status motion) (Sept. 25, 2018)].

      Factual development regarding College Station and Harris will be necessary.
                                            11
        Case 4:82-cv-00866-DPM
        Case 4:19-cv-00655-BSM Document
                               Document 5543
                                        59-2 Filed
                                             Filed 10/14/20
                                                   11/22/19 Page
                                                            Page 12
                                                                 12 of
                                                                    of 12
                                                                       12


      [D]. Monitoring

      PCSSD has produced various monitoring reports regarding Plan 2000

implementation. However, follow-up efforts have not been sufficient to produce

good faith, fully effective Plan 2000 implementation.

                                     Respectfully submitted,

                                     Austin Porter Jr. - No. 86145
                                     PORTER LAW FIRM
                                     323 Center Street, Suite 1035
                                     Little Rock, Arkansas 72201
                                     Telephone: 501-244-8200
                                     Facsimile: 501-372-5567
                                     Email: aporte5640@aol.com

                                     Robert Pressman
                                     22 Locust Avenue
                                     Lexington, MA 02421
                                     Telephone: 781-862-1955

                                     Shawn G. Childs
                                     Lawrence A. Walker
                                     JOHN W. WALKER, P.A.
                                     1723 S. Broadway
                                     Little Rock, Arkansas 72206
                                     Telephone: 501-374-3758
                                     johnwalkeratty@aol.com
                                     schilds@jwwlawfirm.com
                                     lwalker@jwwlawfirm.com

                                     ATTORNEYS FOR INTERVENORS




                                           12
